DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 16 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum (U.S. Publication Number 2013/0005534) in view of Christ (U.S. Patent Number 5,834,706).
Referring to claim 1, Rosenbaum discloses a wearable article worn by a user who moves items (11); a tracking system implemented with a processing system and integrated in the wearable article (Figs. 1-3 & paragraphs 0014 & 0027), the tracking system comprising: at least one force sensor to register a force on an item held by the user wearing the wearable article (paragraph 0029 and claim 1); tracking  verify that the item is intended for handling by the user based on the weight of the item (Fig. 1); and generate a displayable verification that the item is the intended item (Fig. 2 and paragraph 0028).  Rosenbaum does not disclose tracking logic implemented by the processing system at least partially in computer hardware to: determine a weight of the item based on the force on the item; verify that the item is intended for handling by the user based on a comparison of a known weight of the item: and generate a displayable verification that the item is the intended item.  However, Christ teaches tracking logic implemented by the processing system at least partially in computer hardware to: determine a weight of the item based on the force on the item (abstract & Fig. 3: Device with sensor for measuring weight – further it is well known in the art that the weight of an item is determine by force which is the force of gravity); verify that the item is intended for handling by the user based on a comparison of a known weight of the item (abstract, column 2 line 63-column 3 line 9, column 5 lines 31-37, column 5 line 64-column 6 line 17 & column 6 line66-column 7 line 50); and generate a displayable verification that the item is the intended item (column 6 lines 40-65).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include 
tracking logic implemented by the processing system at least partially in computer hardware to: determine a weight of the item based on the force on the item; verify that the item is intended for handling by the user based on a comparison of a known weight of the item: and generate a displayable verification that the item is the intended it, as disclosed by Christ, incorporated into Rosenbaum in order to verify the contents of packages.
 the item is a package for delivery (abstract of Christ); and the tracking logic verifies contents of the package based on the weight of the package (abstract, column 2 line 63-column 3 line 9, column 5 lines 31-37, column 5 line 64-column 6 line 17 & column 6 line66-column 7 line 50 of Christ).
Referring to claim 21, Rosenbaum, incorporated by ANDERSON et al. and Morrison et al., discloses wherein the tracking logic is configured to determine that the item has been tampered based on the determined weight of the item having a different weight than the known weight of the item (paragraph 0017 of Morrison et al.).
Claims 3-10, 15, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum (U.S. Publication Number 2013/0005534) in view of Christ and further in view of Kitchen (U.S. Publication Number 2008/0204225).
Referring to claim 3, Rosenbaum/Christ discloses claim 1.  Rosenbaum/Christ does not disclose further comprising: a motion sensor integrated in the wearable article to sense motion of the wearable article; and wherein the tracking logic determines how the item is moved based on the motion of the wearable article.  However, Kitchen teaches further comprising: a motion sensor integrated in the wearable article to sense motion of the wearable article (paragraph 0060); and wherein the tracking logic determines how the item is moved based on the motion of the wearable article (Figs. 1A & 1B).  It would have been obvious to one of ordinary skill in the art at the time then invention was filed to include further comprising: a motion sensor integrated in the wearable article to sense motion of the wearable article; and wherein the tracking logic determines how the item is 
Referring to claims 4, 15 & 19 these incorporate claim 1 above), Kitchen discloses wherein the tracking logic determines the weight of the item based on the force on the item in combination with a speed of the motion of the wearable article (paragraphs 0018, 0020, 0022).
Referring to claims 5 & 20, Kitchen discloses wherein the tracking logic generates user feedback that indicates a proper lifting technique of the item based on the force on the item and the motion of the wearable article (Figs. 1A, 1B & 14).
Referring to claim 7, Rosenbaum discloses wherein: the item is a package for delivery (paragraph 0088); and the tracking logic determines package handling activity for the package based on the force and the motion of the wearable article as the package is handled (paragraph 0022).
Referring to claim 8, Rosenbaum/Christ discloses claim 1.  Rosenbaum/Christ does not disclose wherein the tracking logic determines one or more physical characteristics of the user who wears the wearable article.  However, Kitchen teaches wherein the tracking logic determines one or more physical characteristics of the user who wears the wearable article (Fig. 4).  It would have been obvious to one of ordinary skill in the art at the time then invention was filed to include wherein the tracking logic determines one or more physical characteristics of the user who wears the wearable article, as 
Referring to claim 9, Kitchen discloses wherein the one or more physical characteristics of the user include a lifting technique of the user to lift and move the item (Figs. 1A, 1B).
Referring to claim 10, Kitchen discloses further comprising: a motion sensor integrated in the wearable article to sense motion of the wearable article (Fig. 3B); and wherein the one or more physical characteristics of the user include a distance traveled over a time duration (paragraphs 0013 & 0019).
Referring to claim 11, Rosenbaum/Christ discloses claim 1.  Rosenbaum/Christ does not disclose wherein the tracking system comprises a wireless radio system to communicate tracking data to a device that is in communication with the tracking system of the wearable article.  However, Kitchen teaches wherein the tracking system comprises a wireless radio system to communicate tracking data to a device that is in communication with the tracking system of the wearable article (paragraphs 0042 & 0043).  It would have been obvious to one of ordinary skill in the art at the time then invention was filed to include wherein the tracking system comprises a wireless radio system to communicate tracking data to a device that is in communication with the tracking system of the wearable article, as disclosed by Kitchen, incorporated into Rosenbaum/Christ in order to transport the information easily.
Referring to claim 13, Rosenbaum/Christ discloses claim 1.  Rosenbaum/Christ does not disclose wherein: the wearable article is a pair of gloves; the tracking system is implemented in both gloves of the pair of gloves; and the tracking system comprises a wireless radio system to synchronize tracking data between the tracking systems of the pair of gloves.  However, Kitchen teaches wherein: the wearable article is a pair of gloves (paragraph 0029); the tracking system is implemented in both gloves of the pair of gloves (paragraph 0040); and the tracking system comprises a wireless radio system to synchronize tracking data between the tracking systems of the pair of gloves (paragraphs 0042 & 0043).  It would have been obvious to one of ordinary skill in the art at the time then invention was filed to include wherein: the wearable article is a pair of gloves; the tracking system is implemented in both gloves of the pair of gloves; and the tracking system comprises a wireless radio system to synchronize tracking data between the tracking systems of the pair of gloves, as disclosed by Kitchen, incorporated into Rosenbaum/Christ in order to tracking the users actions and transport the information easily.
Referring to claim 14, Kitchen discloses wherein the tracking logic determines a weight distribution of the weight of the item based on the force on the item registered by each of the respective gloves (Figs. 1A & 1B).
Referring to claim 17, Kitchen discloses further comprising: generating user feedback that indicates a proper lifting technique of the item based on the force on the item and the motion of the wearable article (Figs. 1A, 1B, 3B, 4 and 10C).
Referring to claim 18, Kitchen discloses further comprising: determining one or more physical characteristics of the user who wears the .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum (U.S. Publication Number 2013/0005534) in view of Christ and further in view of Carter et al. (U.S. Publication Number 2003/01387).
Referring to claim 6, Rosenbaum/Christ discloses the system recited in claim 3.  Rosenbaum/Christ does not disclose wherein the tracking logic determines that the motion is a repetitive motion for a number of repetitions, and correlates the repetitive motion with an exercise.  However, Carter et al. teaches wherein the tracking logic determines that the motion is a repetitive motion for a number of repetitions, and correlates the repetitive motion with an exercise (paragraph 0039).  It would have been obvious to one of ordinary skill in the art at the time then invention was filed to include wherein the tracking logic determines that the motion is a repetitive motion for a number of repetitions, and correlates the repetitive motion with an exercise, as disclosed by Carter et al., incorporated into Rosenbaum/Christ in order to continue to analyze and classify the motions.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum (U.S. Publication Number 2013/0005534) in view of Christ and further in view of Pesnell et al. (U.S. Publication Number 2003/01387).
Referring to claim 12, Rosenbaum/Christ discloses the system as recited in claim 1.   Rosenbaum/Christ does not disclose wherein the wearable article is a glove of a pair of gloves, and the tracking system comprises multiple force sensors integrated in the glove to register the force on the item, the multiple force sensors in the glove including at least one palm force sensor and finger force sensors.  However, Pesnell et al. teaches 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FR ISBY whose telephone number is (571)272-8774.  The examiner can normally be reached on Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KESHA FRISBY/Primary Examiner, Art Unit 3715